     Case 2:07-cv-02513-GMS Document 2396 Filed 04/18/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   Manuel de Jesus Ortega Melendres, on           No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                               ORDER/NOTICE
10
                          Plaintiffs,
11
     and
12
     United States of America,
13
                          Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                        Defendants.
18
19          The Court hereby notifies the parties that the Court is going to raise concerns

20   regarding the contacts between the Community Advisory Board and the Maricopa

21   County Sheriff’s Office, in addition to the topics outlined in the Court’s Order of April

22   12, 2019 (Doc. 2394). As stated in that Order, if there is remaining time following that

23   discussion, the Court will allow the parties to speak on the Motion to Modify the

24   Paragraph 70 Plan.

25          Dated this 18th day of April, 2019.

26
27
28
